After the judgment of affirmance in this case a very exhaustive and able motion for rehearing was filed herein in behalf of the appellant. In view of the conceded difficulties in the case counsel were soon thereafter invited to argue the motion orally, which was responded to and all the matters discussed in the motion argued at length. Later when Judge Lane was appointed to sit with us the motion was again argued by the same learned counsel. On the original hearing the sufficiency of the indictment was not a serious issue among us, and originally we all agreed that the indictment was sufficient. Our differences related to other matters as the original *Page 421 
opinions will show. On the coming in of the motion for rehearing, however, wherein the insufficiency of the indictment was more pertinently raised, Judge Davidson at once held it to be insufficient, whereas, I was not convinced that it was invalid. While I have been a witness of the disinterested and unselfish labors of Judge Lane in endeavoring to reach a correct solution in this and other cases in which he has been appointed to sit with us, and while I am not unmindful of the value of and importance to be attached to his deliberate opinion, sanctioned and approved as it is by our learned presiding judge, yet candor compels me to say that I am not convinced that we were wrong and I stand by the original opinion. It seems unnecessary to go into the matter further. My views on indictments in forgery cases generally will be found in the recent case of Forcy v. State, to which the interested reader is referred. Believing that appellant has had a fair and impartial trial, on a valid indictment, and that the verdict is supported by the evidence, I therefore respectfully enter my dissent.